Case 5:20-cv-02272-AFM Document 25 Filed 07/30/21 Page 1 of 2 Page ID #:997




  1   TRACY L. WILKISON
      Acting United States Attorney                      JS-6
  2   DAVID M. HARRIS
  3   Assistant United States Attorney
      Chief, Civil Division
  4
      CEDINA M. KIM
  5   Assistant United States Attorney
  6
      Senior Litigation Counsel, Civil Division
      JENNIFER LEE TARN, CSBN 240609
  7   Special Assistant United States Attorney
  8         Social Security Administration
            160 Spear Street, Suite 800
  9
            San Francisco, CA 94105
 10         Telephone: (510) 970-4861
            Facsimile: (415) 744-0134
 11
            Email: Jennifer.Tarn@ssa.gov
 12   Attorneys for Defendant
 13
                           UNITED STATES DISTRICT COURT
 14                       CENTRAL DISTRICT OF CALIFORNIA
 15                              EASTERN DIVISION
 16
      JOSEPH SCHMIDT,                          )
 17            Plaintiff,                      ) Case No.: 5:20-cv-02272-AFM
 18                                            )
            vs.                                ) [PROPOSED] JUDGMENT
 19                                            )
 20   KILOLO KIJAKAZI,                         )
      Acting Commissioner of Social            )
 21
      Security,1                               )
 22                                            )
 23                Defendant.                  )
                                               )
 24
 25
      1
 26
       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9,
      2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo
 27   Kijakazi should be substituted, therefore, for Andrew Saul as the defendant in this
 28   suit. No further action need be taken to continue this suit by reason of the last
      sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).


                                              -1-
Case 5:20-cv-02272-AFM Document 25 Filed 07/30/21 Page 2 of 2 Page ID #:998




  1
  2
            The Court having approved the parties’ stipulation to remand this case
  3
      pursuant to Sentence 4 of 42 U.S.C. § 405(g) for further proceedings consistent
  4
      with that stipulation and for entry of judgment for Plaintiff, judgment is hereby
  5
      entered for Plaintiff.
  6
  7
  8   DATED:       7/30/2021
  9
 10
 11
 12                            HONORABLE JUDGE ALEXANDER F. MACKINNON
 13
                               UNITED STATES MAGISTRATE JUDGE

 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                               -2-
